DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Response to Amendment(s)
The Amendment, filed on October 7th, 2021, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Terminal Disclaimer(s)
The terminal disclaimer filed on March 12th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,598,322 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.
Drawings
The drawings were received on March 23rd, 2020.  These drawings are considered acceptable by Examiner. 
Response to Arguments
Applicant's arguments filed on October 7th, 2021 have been fully considered but they are not persuasive.
A.	In response to Applicant's arguments that Zhang does not disclose the claimed invention pertaining to Claim 11, the Examiner respectfully disagrees.   
Examiner maintains that Zhang does indeed disclose a luminaire comprising: a recessed first portion (recessed top-most region of 114), a second portion (bottom-most region of 114) opposite the recessed first portion, and an opening (of 11) providing communication between the recessed first portion and the second portion, wherein the base (11) and cover (60) form a housing; a control component (50, “driving circuit module”) mounted directly to the inner wall of the cover (60, as clearly depicted in Fig. 2) so that the control component (50) is fixed to the cover (60) during removal of the cover (60) from the base (11).
Specifically, at least a partial portion of the control component is mounted directly a partial portion of the inner wall of the cover of Zhang.
Zhang further does disclose a light emitter (20, “LED module”) connected to the second portion (2nd portion of 60) so that the base (11) is positioned between the light emitter (20) and the cover (60); and a conductor (51, “electrical wire”) extending through the opening (65) and operatively connecting the light emitter (20) to the control component (50). This connection may be a direct or indirect form of connectivity.
For the reasons stated above, the rejection of the claims is deemed proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (U.S. Pub. No. 2010/0328956 A1) as previously cited.
Regarding Claim 11, Zhang teaches a luminaire comprising: a cover (60, “rear cover,” ¶ [0012]-¶ [0014], see at least Figs. 1-4) having an outer wall (62, “an annular wall,” ¶ [0019]) with a first set of corrugations (64) and an inner wall (wall opposite to 62) positioned opposite the outer wall (62); a base (11, “a circular base”) having a second set of corrugations (123) corresponding to the first set of corrugations (64), a recessed first portion (recessed top-most region of 114), a second portion (bottom-most region of 114) opposite the recessed first portion, and an opening (of 11) providing communication between the recessed first portion and the second portion, wherein the base (11) and cover (60) form a housing; a control component (50, “driving circuit module”) mounted directly to the inner wall of the cover (60, as clearly depicted in Fig. 2) so that the control component (50) is fixed to the cover (60) during removal of the cover (60) from the base (11); a light emitter (20, “LED module”) connected to the second portion (2nd portion of 60) so that the base (11) is positioned between the light emitter (20) and the cover (60); and a conductor (51, “electrical wire”) extending through the opening (65) and operatively connecting the light emitter (20) to the control component (50).

Regarding Claim 13, Zhang teaches the luminaire of claim 11, wherein the light emitter (20) is a curved LED board (21, curved LED board, Fig. 2).  
Regarding Claim 14, Zhang teaches the luminaire of claim 11, wherein the control component (50) includes a driver.  
Regarding Claim 15, Zhang teaches the luminaire of claim 11, wherein a bracket (12) mounts the control component (50) to the cover (60).  
Regarding Claim 16, Zhang teaches the luminaire of claim 11, wherein the cover (60) includes a key-hole opening (821) and a mounting hub (82) connectable to the key-hole opening (821).  
Allowable Subject Matter
A.	Claim(s) 1-10 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Zhang and Kassay et al.,) suggests a luminaire comprising: a cover having an outer wall and a first set of corrugations; a base connected to a first side of the cover having a second set of corrugations corresponding to the first set of corrugations, the base and cover forming a housing; a light emitter connected to the base so that the base is positioned between the light emitter and the cover.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the luminaire comprising the various elements as claimed above in combination with the specific limitation of a pendant cover releasably 
Claim(s) 9-10 are allowable because of their dependency status from Claim 1.
B.	Claim(s) 17-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Zhang in view of Kassay et al.,) teaches a luminaire comprising: a cover having an outer wall and a first set of corrugations; a base connected to the cover having a second set of corrugations corresponding to the first set of corrugations, the base and cover forming a housing; a control component positioned in the housing; a light emitter connected to the base and operatively connected to the control component; and a lens assembly including a lens and a lens mount connecting the lens to the base, wherein the lens mount is configured to connect to the base in a first orientation for connecting a first style of lens and to connect to the base in a second orientation for connecting a second style of lens, 4wherein one of the first and second style of lens includes a drop lens.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the luminaire comprising the various elements as claimed above in combination with the specific limitation of wherein the lens mount is configured to different from the first style as set forth in Claim 17.  
Claim(s) 18-20 are allowable because of their dependency status from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2011/0133622 A1 to Mo et al.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875